United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF THE NAVY,
COMMANDER FLEET FORCES,
Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0989
Issued: October 13, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 8, 2016 appellant filed a timely appeal from a January 7, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has established an increased schedule award for permanent
impairment of the left upper extremity.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts and circumstances set forth in
the Board’s prior decision are incorporated herein by reference. The relevant facts are set forth
below. The facts relevant to the present appeal are as follows.
OWCP accepted that on November 30, 1987 appellant, then a 38-year-old woodworker,
sustained left adhesive capsulitis of the shoulder as a result of cutting plywood in the
performance of duty. On June 6, 1995 it accepted the claim for a recurrence of disability
beginning on August 23, 1993.
Appellant filed a claim for a schedule award (Form CA-7) and by decision dated
March 25, 1997, OWCP granted a schedule award for five percent permanent impairment of the
left upper extremity. On October 24, 2001 it accepted the claim for a recurrence of disability
beginning on September 9, 1998.
Appellant continued seeking medical treatment and subsequently requested a claim for an
increased schedule award on July 22, 2008. In support of his claim, he submitted medical
reports from Dr. Donald Holzer, a Board-certified neurologist, who provided impairment ratings
utilizing the fifth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides).
In a report dated February 25, 2009, Dr. Holzer related that appellant had reached
maximum medical improvement in 1993. He opined that using the A.M.A., Guides, appellant
had 41 percent permanent impairment of the left upper extremity due to his left shoulder
impairment. Dr. Holzer related that appellant had 15 percent impairment in abduction, 1 percent
impairment in adduction, 16 percent impairment in forward flexion, 2 percent impairment in
extension, 5 percent impairment in internal rotation, and 2 percent impairment in external
rotation.
On July 31, 2009 OWCP informed Dr. Holzer that his February 25, 2009 impairment
rating appeared to be based upon the fifth edition of the A.M.A., Guides, however he had been
asked to provide a rating pursuant to the sixth edition.
By letter dated August 4, 2009, Dr. Holzer responded that the sixth edition of the A.M.A.,
Guides, was not available at the time appellant’s original impairment evaluation was scheduled,
therefore his rating was based upon the fifth edition of the A.M.A., Guides. He provided the
same impairment ratings as contained in his February 25, 2009 report.
On August 13, 2009 an OWCP district medical adviser (DMA) reviewed appellant’s
record. He related that Dr. Holzer simply provided an impairment rating, but did not provide the
actual measured ranges of motion, therefore his impairment rating could not be verified. The
DMA also noted that Dr. Holzer had not utilized the sixth edition of the A.M.A., Guides in
preparing the impairment rating.

2

Docket No. 13-494 (issued March 8, 2013); Docket No. 13-661 (issued July 24, 2013).

2

The case was again referred to a DMA for review in December 2010. In a report dated
December 22, 2010, a DMA reviewed Dr. Holzer’s August 4, 2009 report. He noted that an
impairment rating could be made utilizing the August 4, 2009 report, under the diagnosis-based
impairment method, and the sixth edition of the A.M.A., Guides. The DMA related that the
closest diagnosis for appellant’s condition was impingement syndrome, as the sixth edition did
not provide rating for appellant’s diagnosis of adhesive capsulitis. He then explained that the
default rating would be three percent impairment, but appellant would receive a grade modifier
of 2 for functional history, as well as a grade modifier of 1 for physical examination, therefore
with a net adjustment factor of 1, the upper extremity impairment rating would total four percent.
By decision dated January 7, 2011, OWCP found that appellant failed to establish that he
had impairment of the left upper extremity greater than the five percent already awarded. It
noted that the DMA calculated appellant’s schedule award based on the sixth edition of the
A.M.A., Guides3 and determined that he was only entitled to four percent left upper extremity
impairment. As he had previously received a schedule award for five percent impairment of the
left upper extremity, the medical evidence of record did not support an increase in the
impairment already compensated.
By letter dated February 24, 2012, appellant requested reconsideration of OWCP’s
decision and submitted additional medical reports, which did not provide an impairment rating.
By decision dated May 18, 2012, OWCP denied appellant’s reconsideration request as it
was untimely filed and failed to demonstrate clear evidence of error. It informed appellant that
the DMA utilized reports from his attending physicians and Dr. Holzer in accordance with the
sixth edition of the A.M.A., Guides.4 OWCP further noted that appellant should have Dr. Holzer
refer him to another physician who could calculate his impairment rating based on the sixth
edition of the A.M.A., Guides and to file a new schedule award claim if the impairment rating
was greater than five percent of the left upper extremity.
On December 27, 2012 appellant appealed to the Board.5 In a March 8, 2013 order, the
Board dismissed appellant’s appeal finding that it was untimely filed.
On January 28, 2013 appellant appealed a purported decision of December 3, 2012 to the
Board.6 In a July 24, 2013 order, the Board dismissed appellant’s appeal, finding that the record
did not include a final adverse decision dated December 3, 2012 or a final OWCP decision
regarding a new schedule award claim filed by appellant
Following the Board’s dismissals of his appeals, appellant continued seeking medical
treatment with his treating physicians. On April 3, 2014 he filed a claim for an increased
schedule award.
3

A.M.A., Guides (2009).

4

On March 15, 2009 the Director exercised authority to advise that as of May 1, 2009 all schedule award
decisions of OWCP should reflect use of the sixth edition of the A.M.A., Guides.
5

Docket No. 13-494 (issued March 8, 2013).

6

Docket No. 13-661 (issued July 24, 2013).

3

By letter dated April 28, 2014, OWCP requested that appellant submit an impairment
evaluation from his attending physician in accordance with the sixth edition of the A.M.A.,
Guides. It afforded him 30 days to submit the requested impairment evaluation.
In support of his claim, appellant submitted treatment notes from physician assistants
dated March 12, 2014 through December 3, 2015. He also submitted treatment notes dated
April 9, 2014 through March 5, 2015 from Dr. Holzer documenting left shoulder trigger point
injections.
In a May 5, 2014 report, Dr. Holzer reported that appellant was being treated for left
shoulder adhesive capsulitis and had reached maximum medical impairment (MMI). He noted
no prior impairments of the left shoulder and explained that he was unable to provide a
permanent impairment rating. Dr. Holzer requested referral to a physical therapy facility for
such determination.7
By decision dated January 7, 2016, OWCP denied appellant’s claim for a schedule award
as the evidence was insufficient to establish that he sustained a measurable impairment to a
member or function of the body.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body.8 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides (6th ed. 2009) has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.9
It is the claimant’s burden to establish that he has sustained a permanent impairment of
the scheduled member or function as a result of any employment injury10. OWCP procedures
provide that, to support a schedule award, the file must contain competent medical evidence
which shows that the impairment has reached a permanent and fixed state and indicates the date
on which this occurred (date of maximum medical improvement), describes the impairment in
sufficient detail so that it can be visualized on review, and computes the percentage of
impairment in accordance with the A.M.A., Guides.11

7

The record did not contain a request for authorization form from the physician for a physical therapy location.

8

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

9

K.H., Docket No. 09-341 (issued December 30, 2011). For decisions issued after May 1, 2009, the sixth edition
will be applied. B.M., Docket No. 09-2231 (issued May 14, 2010).
10

Tammy L. Meehan, 53 ECAB 229 (2001).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5 (February 2013).

4

The sixth edition requires identifying the impairment for the Class of Diagnosis (CDX)
condition, which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE), and Clinical Studies (GMCS).12 The net adjustment formula is
GMFH-CDX + GMPE-CDX + GMCS-CDX.
ANALYSIS
OWCP accepted appellant’s claim for left shoulder adhesive capsulitis. By decision
dated March 25, 1997, it granted a schedule award for five percent permanent impairment of the
left upper extremity. Appellant continued seeking treatment with his treating physicians. On
April 3, 2014 he filed a claim for an increased schedule award. By decision dated January 7,
2016, OWCP denied appellant’s claim for an increased schedule award finding that he had not
submitted an impairment evaluation to establish that he sustained a permanent impairment
resulting from his work injury.
Appellant has not submitted sufficient evidence to establish that, as a result of his
employment injury, he sustained increased impairment to a scheduled member such that he
would be entitled to an additional schedule award. By letter dated April 28, 2014, OWCP
informed him of the type of evidence necessary to establish his schedule award claim and
specifically requested that he submit an impairment evaluation from his attending physician in
accordance with the sixth edition of the A.M.A., Guides.
In support of his claim, appellant submitted a May 5, 2014 report from Dr. Holzer, his
treating physician. Dr. Holzer reported that appellant was being treated for left shoulder
adhesive capsulitis and had reached MMI. He noted no prior impairments of the left shoulder
and explained that he was unable to provide a permanent impairment rating.
The Board finds that Dr. Holzer’s report is insufficient to establish that appellant is
entitled to an increased schedule award. While Dr. Holzer may have determined that MMI had
been reached, he failed to give a proper impairment rating in accordance with the A.M.A.,
Guides.13 He noted in his May 5, 2014 report that he was unable to provide a permanent
impairment rating. Thus, Dr. Holzer’s report is insufficient to establish that appellant sustained
an increased impairment of his left shoulder adhesive capsulitis.
Appellant did not submit other medical evidence substantiating a permanent impairment.
The Board has held that an opinion from a physician assistant has no probative medical value in
establishing a schedule award claim as physician assistants are not considered physicians as
defined under FECA.14
The Board notes that it is appellant’s burden of proof to establish a permanent
impairment of a scheduled member as a result of an employment injury.15 The medical evidence
12

A.M.A., Guides 494-531.

13

Supra note 11.

14

A.A., Docket No. 16-0041 (issued February 11, 2016).

15

Supra note 10.

5

must include a description of any physical impairment in sufficient detail so that the claims
examiner and others reviewing the file would be able to clearly visualize the impairment with its
resulting restrictions and limitations.16 Appellant did not submit such evidence and thus he has
not met his burden of proof.17
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established an increased schedule award for
permanent impairment of the left upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated January 7, 2016 is affirmed.
Issued: October 13, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

16

See A.L., Docket No. 08-1730 (issued March 16, 2009).

17

V.W., Docket No. 09-2026 (issued February 16, 2010); L.F., Docket No. 10-343 (issued November 29, 2010).

6

